Luke, J.
U. S. Kinney- sued W. L. Stedliam for $3,902-, alleged to be due plaintiff for services rendered in mixing and selling guano for the defendant during the years 1925 and 1926. The defendant pleaded that the plaintiff owed him various amounts, the aggregate of which exceeded the sum sued for. The case was referred to an auditor, who found in favor of Kinney in the sum of $2455.05. The judge of the superior court sustained Stedham’s exceptions to the auditor’s report and ordered a jury trial of the case. The jury rendered a verdict for Kinney in the sum of $835.05 principal and $162.01 interest. The only exception is to the judgment overruling the motion for a new trial, based solely upon the usual general grounds.
The evidence is voluminous and conflicting, but the defendant in error sustained his case by his oral testimony. In these circumstances this court is bound by the verdict. See Patton v. State, 117 Ga. 230 (43 S. E. 533); White v. State, 25 Ga. App. 554 (103 S. E. 803); Collins v. Broom, 21 Ga. App. 420 (94 S. E. 645). Therefore the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworih, J., concur.